Citation Nr: 0932313	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-36 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD), prior to April 13, 
2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD, 
evaluated as 50 percent disabling, effective May 7, 2004.  In 
August 2007, the Board granted an initial evaluation of 70 
percent and remanded the matter concerning an initial 
evaluation in excess 70 percent for PTSD.  In September 2007, 
the RO issued a rating decision, which implemented the 
Board's decision and assigned a 70 percent disability 
evaluation for PTSD, effective from May 7, 2004.

In a June 2009 rating decision, the RO increased the 
disability rating for the Veteran's PTSD from 70 percent to 
100 percent disabling, effective from April 13, 2009.  
Inasmuch as a higher rating is available for the service-
connected PTSD for the time period between May 7, 2004 and 
April 12, 2009, and as a claimant is presumed to be seeking 
the maximum available benefit for a given disability, the 
claim for entitlement to an initial evaluation in excess of 
70 percent for PTSD, prior to April 13, 2009, remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
the hearing is associated with the claims file.

From a liberal reading of the record, the Board observes that 
the issue of entitlement to a total disability rating based 
on individual unemployability appears to have been reasonably 
raised by the record.  As this issue has not been developed 
by the RO, it is referred to the RO for appropriate 
consideration.



FINDING OF FACT

From May 7, 2004 to April 12, 2009, the clinical signs and 
manifestations of the Veteran's PTSD were characterized by 
nightmares, sleep disturbances, flashbacks, hyperstartle 
response, social avoidance, suicidal and homicidal ideation, 
irritability, and hallucinations, which resulted in 
occupational and social impairment, with deficiencies in most 
areas including work, family relations, judgment, and mood.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD, prior to April 13, 2009, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.3, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a July 2004 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and also informed him of 
the division of responsibility between the Veteran and VA for 
obtaining the required evidence.  In addition, in October 
2007, the RO sent the Veteran a letter that informed how the 
disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The RO sent the Veteran a SSOC in June 2009.

The courts have held that once service connection is granted, 
the claim is substantiated, and further notice as to the 
rating or effective date elements is not required.  Dingess 
v. Nicholson, 19 Vet. App. 473, 490-1 (2006); see also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran 
has filed a notice of disagreement contesting the initial 
(staged) rating assigned for his service-connected PTSD; and 
as such, pertinent regulation provides that VA has no further 
obligation to provide notice under section 5103 on this 
downstream issue.  38 C.F.R. § 3.159(b)(3)(i) (2008).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results, and 
statements of the Veteran, his wife, and his representatives 
have been associated with the record.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.


Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent disability 
evaluation is warranted for PTSD manifested by occupational 
and social impairment, with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or the inability to establish and maintain 
effective relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

Analysis

In an October 2004 rating decision, the Veteran was granted 
service connection for PTSD with a 50 percent evaluation, 
effective May 7, 2004, under 38 C.F.R. § 4.130, DC 9411.  The 
Veteran appealed for a higher initial rating.  See Fenderson, 
supra.  In September 2007, the RO increased that disability 
evaluation to 70 percent, effective May 7, 2004.  In June 
2009, the RO increased the Veteran's disability rating to 100 
percent, effective April 13, 2009.

In order to qualify for a higher initial rating under DC 9411 
for the time period between May 7, 2004 and April 12, 2009, 
the record must show that his PTSD was manifested by the 
symptoms listed above as warranting a 100 percent rating.

In September 2004, the Veteran underwent a VA psychological 
examination in conjunction with this claim.  

There is no impairment of thought process or of 
communication.  There are no delusions, no 
hallucinations except for: seeing dead people, 
hearing people talk who are just out of hearing 
range, he doesn't know who the people are.  
Claimant is neatly and cleanly dressed in jeans and 
black tee shirt with good hygiene and grooming.  He 
is semi cooperative, calm, mood is appropriate to 
thought content.  Eye contact was poor.  There was 
no inappropriate behavior during the interview.  He 
is currently not homicidal.  Suicidal ideation: 
"all the time," would do it by gun, he doesn't 
know what stops him from doing it, he doesn't want 
to abandon his wife.  He is able to maintain 
personal hygiene and other basic activities of 
daily living.  He is oriented to person, place, 
times and situation.  Long term and short term 
memory are "fine."  No history of obsessive or 
ritualistic behavior.  Speech is goal-oriented and 
logical with good tone and rhythm.  Panic attacks: 
he states he has them, then when asked if his heart 
rate goes up he said, "I guess."  He describes 
his mood as "pissed," no time of the day better 
or worse than another.  He has a long history of 
impaired impulse control, problems with drugs and 
alcohol and quitting jobs.  He has some sleep 
impairment.  He is able to abstract and 
conceptualize well, comprehension is good, 
perception is normal, coordination is good.  There 
are no signs or symptoms of psychosis: the 
'hallucinations' he describes are related to PTSD.  
There is no organic brain syndrome.

Depression: Appetite: eats when he has to (he is 
overweight), no energy.  Weight is constant, poor 
sleep.  Worries about things.  Feels overwhelmed 
sometimes (when they turn off electricity, phone, 
gets eviction notices, etc.).  Irritable.  Interest 
level is good, but can't afford to do what he wants 
to do, e.g., hunt, fish, ride motorcycle.  No 
difficulty making decisions.  He has difficulty 
staying focused, gets sidetracked easily sometimes.  
Thinks of suicide.  Symptoms can be explained based 
on PTSD and on personality disorder.

Personality Disorder [not otherwise specified] with 
antisocial traits: takes no responsibility for 
himself or his choices, he feels sorry for himself, 
minimizes drug use.  He has limited to no empathy 
for others, has angry outbursts, is impulsive, is 
violence prone.  He has had inconsistent work until 
the last decade.  He has a disrespect for social 
norms.  A sense of entitlement is present.

The examiner also noted that the Veteran's personality 
disorder complicated his PTSD in that it led him to 
exaggerate his symptoms in an effort to get what he wants.  
While a veteran's rating on the Global Assessment of 
Functioning (GAF) scale is not dispositive, the Board notes 
that the Veteran's GAF score due to PTSD was rated as 40, 
which indicates some impairment in reality testing or 
communication; or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  See Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).

The Veteran received VA outpatient treatment from July 2004 
to October 2007.  In July 2004, a VA mental status exam found 
that the Veteran's speech was normal in rate and volume; he 
was stressed with poor insight into his problems; his 
judgment was poor; he denied hallucinations, admitted to 
nightmares, trouble sleeping, hypervigilance, and paranoia; 
admitted to daily suicidal ideation, denied homicidal 
intentions; and stated that he was "always armed."

In September 2004, the Veteran's mental status exam noted 
that he was alert, cooperative and in good contact.  His 
insight and judgment were variable.  He continued to have 
nightmares, flashbacks, trouble trusting people, and to 
harbor a lot of resentment toward authority figures.  He 
experienced hyper-startle response.  The Veteran's GAF score 
was rated as 40.  See DSM-IV.

In October 2004, the Veteran underwent a mental status 
examination.  The results of that examination showed that the 
Veteran was alert, attentive, agitated, angry, anxious, and 
depressed; his speech was pressured/pushed; no hallucinations 
or illusions were noted; his language was intact; thought 
process and association was normal and coherent; no unusual 
thought content; his insight was limited; his judgment, 
impulsive; his memory, intact; and he had a history of 
suicidal and homicidal ideation, at that time these thoughts 
centered on his ex-wife.  The Veteran's GAF score was rated 
as 35, which is in the same range as the previous score of 
40.  See DSM-IV.

VA treatment records from November 2004 show that the 
Veteran' symptoms included hypervigilance, anger, some 
suicidal and homicidal ideation, depression, anxiety, and 
agitation.  His current wife was his only social support.

From December 2004 to July 2005, the Veteran was found to 
have symptoms of nightmares; flashbacks; anger; 
hypervigilance; retreativeness; avoidance; dissociation; 
startle reflex; difficulty relating to others; daily use of 
alcohol; constant carrying of weapons; and suicidal and 
homicidal ideation.  He lived with his third wife and had not 
seen his children in several years.  The Veteran's GAF score 
remained 35.  See DSM-IV.  Additionally, in May 2005, the VA 
nurse practitioner noted that the Veteran was unemployable 
"as he cannot work with people and cannot be in the world of 
work with other people around him."

From January 2006 to August 2006, the Veteran's mental status 
was described as:

Well oriented, alert, speech coherent and relevant, 
thought processes logical and goal directed.  Mood 
dysphoric.  No evidence of psychosis, mania, 
anxiety, nor cognitive deficits.

From November 2006 to October 2007, the Veteran's mental 
status examination found him to be: 

Well oriented, alert, appropriately dressed and 
behaved adult male, speech coherent and relevant, 
thought processes logical and goal directed.  Mood 
depressed.  Affect constricted.  No evidence of 
hallucinations, paranoia, or delusional thinking.  
No evidence of mania, anxiety, nor cognitive 
deficits.  Judgment and insight are good.  Patient 
denied suicidal and homicidal ideations.  

The exception being VA psychiatric notes from November 2006, 
which describe the Veteran's mental status as well-groomed, 
calm, cooperative, well-related, nervous, and angry with a 
serious facial expression.  His mood was dysphoric with 
anxious affect.  Thought process was goal-directed and 
relevant.  He denied suicidal ideation, but expressed some 
vague homicidal ideation regarding the unknown person who had 
stolen his check.  No auditory or visual hallucinations were 
noted.

The record also contains lay evidence in the form of 
statements from the Veteran and his wife.  In her September 
2004 and October 2004 letters, the Veteran's wife stated that 
the Veteran suffered from nightmares, fitful sleep, 
hypervigilance, and short temper.  In the October 2004 
letter, she also described his ongoing hallucination of a 
"screaming demon, cloaked skeleton."  At his August 2005 
Decision Review Officer hearing, the Veteran testified that 
his symptoms included nightmares, road rage, problems 
relating to people, suicidal ideation, and employment 
difficulties.  At his May 2006 hearing, the Veteran testified 
to his symptoms of hallucinations, irritability, and problems 
interacting with his neighbors.  His wife also testified to 
his road rage, trouble sleeping, and hypervigilance.

The symptoms listed above most nearly approximate the 
criteria for a 70 percent evaluation.  The Veteran displayed 
symptoms of nightmares, sleep disturbances, flashbacks, 
hyperstartle response, social avoidance, suicidal and 
homicidal ideation, irritability, and hallucinations, which 
resulted in occupational and social impairment, with 
deficiencies in most areas including work, family relations, 
judgment, and mood.

Based on the evidence described above, the Board finds that 
prior to April 13, 2009, the Veteran did not meet the 
criteria for an initial rating in excess of 70 percent for 
PTSD.  While the Veteran's PTSD had resulted in occupational 
and social impairment during that time, it was not productive 
of total occupational and social impairment.  His multiple 
mental status examinations show that the Veteran is 
consistently oriented to time and place; his memory is 
intact; he is able to perform activities of daily living 
including maintaining minimal personal hygiene, to behave 
appropriately, and to communicate; and his thought processes 
are logical.  His reports of delusions are intermittent.  
While the Veteran's social network is described as being 
limited to one person, his wife, that relationship is 
repeatedly credited with preventing the Veteran from harming 
himself or others.  For these reasons, the Board determines 
that preponderance of the evidence is against the assignment 
of an initial evaluation in excess of 70 percent for PTSD.  
Accordingly, the appeal is denied.







ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD, prior to April 13, 2009, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


